Title: To Thomas Jefferson from Joel Barlow, 2 December 1793
From: Barlow, Joel
To: Jefferson, Thomas



Dear Sir
Paris 2 Dec 1793.

We have but just learnt the news of the peace between the Portuguese and the Algerines, and of the sortie of the latter from the mediterranean to cruse against the Americans. You doubtless must have had the information much sooner, as it seems to have been known to Col. Humphreys on the 7th. October. We have already heard of the capture of five American ships off cape St. Vincent’s. One of the crews escaped to the Portuguese shore, the others are gone into slavery.
I suppose you will have no doubt but the whole of this business is a manoeuvre of the English, to prevent our provisions coming to France, and at the same time to injure America. I dont know how long we are to bear the complicated insults of that government without manifesting any look of resentment. At the same time it appears to me that no power on earth has the means of opposing the hostilities of Great Britain at so cheap a rate as we have. We have no treaty of commerce with that goverment. It can therefore be no breach of faith to impose such duties on their manufactures as shall prevent their importation. Such a measure would overturn their whole system in a much shorter time than any other circumstance could do. Their war with France, as it cut off a considerable portion of their trade, was severely felt in their manufacturing towns, and gave a great shock to the government for a few months at first. But this, like most other evils, has become more supportable by
 habit. If the American Government were to impose an additional Impost of 50 percent, or any other sum that should amount to a total prohibition, on all English and Irish manufactures (perhaps declaring in the law that this duty should be continued till the algerines should make peace with us) it would open the eyes of the people of England, it would force the government to respect the American flag, it would soon establish a peace with Algires, and it would probably be among the most powerful means of forcing a peace with France.
Another measure has been mentioned by some of the American merchants and captains here, who have desired me to suggest it to you. The French are at this moment extremely interested in supporting the freedom of our commerce with them. They have probably some ships of war now lying in the American ports. It is supposed that this government would lend us a 50 gun ship and three or four frigates, if it could be done in a manner not to involve this nation in a war with the Algerines, and perhaps even this is an event not to be feared by the French. It would not be difficult for America to man these ships and send them to protect her trade on the coast of Portugal, Spain and France.
Without these measures, or some others as effectual, our commerce with Europe and even to the west Indies will be almost totally cut off the next year. It is probable that the Algerine force will be greatly augmented. There is no doubt but some English vessels will be employed as algerine corsaires, that English Officers and seamen will be and are now on board of the Algerine ships, that some of them will be early in the spring crusing in the English Channel and even on the coast of America, and that the English, dutch and spanish ports, both in Europe and America will be open to their prizes.
Should any of your Anglified gentry in the American government be disposed to doubt of these probabilities, or to say that the English cabinet will not descend to the last degree of meanness and wickedness to enable these Pirates to injure us and france, let them reflect on the measures that cabinet pursued to drag the nation into the present war against France; let them call to mind the manner in which Tuscany was brought into the coalision, the insults on the port of Genoa, the protection given to the counterfeiters of French paper money which is now fabricated in great quantities in London, the mode of getting possession of Toulon, the declarations made to the courts of Denmark and Sweden, and the perpetual hostilities excited against us among the savage tribes in America.
I cannot but think that a prohibition of British and Irish manufactures in the united States would immediately bring that cabinet to reason with respect to us. It would probably also produce a national bankruptsy and a revolution in favour of liberty. At the same time a naval force to oppose the Algerines ought not to be neglected.
 
You will excuse, my dear sir, the crudity of my ideas and the liberty I take in exposing them to you on a subject you understand so much better than myself. If I should suggest any thing which had not occured to you before, it may render a service to my country, as it would furnish weapons to one who has the best inclination as well as abilities to use them.
I have still no doubt of the eventual triumph of the French republic. I hope my Last letter to you, as likewise several written about the same time (octobre) by Mr. Paine have arrived. The means we there suggested for overtures of peace I still believe might be effectual. Yours respectfully

Joel Barlow

